Title: From Benjamin Franklin to Jane Mecom, 9 March 1773
From: Franklin, Benjamin
To: Mecom, Jane


Dear Sister
London, March 9. 1773
I received your kind Letter of Dec. 30. and rejoice to find you were well. I may possibly have the greater Pleasure of seeing you before the Year is out[?]. I have desired Cousin Williams to give you the Money he may recover from Hall. I would only mention to you, that when I was in Boston in 1754[?], Brother John then living, an old Man whose Name I have forgotten, apply’d to me with a Bond of our Father’s of about 15 or 17 Pound if I remember right, desiring I would pay it, which I declin’d with this Answer, that as I had never receiv’d any thing from the Estate, I did not think my self oblig’d to pay any of the Debts. But I had another Reason, which was that I thought the Care of those Matters belong’d more properly to my Brother. If you know that Person, I wish you would now out of Hall’s Money pay that Debt; for I remember his Mildness on the Occasion, with some Regard. My Love to Jenny, I am ever, Your affectionate Brother
B Franklin

I have not yet seen Capt. Jenkins, but will enquire him out when I next go to the City.

